489 F.2d 1403
Chester Allen PALMER, Petitioner-Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Respondent-Appellee.
No. 73-3192.
United States Court of Appeals, Fifth Circuit.
March 6, 1974.

Chester Allen Palmer, pro se.
Joel D. Rosenblatt, Asst. Atty. Gen., Miami, Fla., for respondent-appellee.
Before COLEMAN, DYER and RONEY, Circuit Judges.
PER CURIAM:


1
The order of the District Court in this cause, dismissing the Petitioner's fourth petition for the writ of habeas corpus for failure to exhaust state remedies is

Affirmed.1


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c)(2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981